Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 8, 2016

                                      No. 04-16-00786-CV

                                Anthony MOORE and Jo Moore,
                                         Appellants

                                                v.

                                         David SUBIA,
                                           Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2016CV04165
                        Honorable David J. Rodriguez, Judge Presiding


                                         ORDER
        In this appeal from a forcible entry and detainer action, Appellants Anthony Moore and
Jo Moore have filed an Emergency Motion and Plea for Temporary Relief and Review of
Excessive Supersedeas Bond, requesting that we review the trial court’s setting of supersedeas
bond in the amount of $15,000. We GRANT appellants’ motion to the extent that we order the
judgment of the trial court STAYED pending appeal of the amount of the supersedeas bond. See
TEX. PROP. CODE ANN. § 24.007 (West 2014); TEX. R. APP. P. 24.4. We ORDER the trial court
clerk to file, within ten days from the date of this order, any documents related to the setting of
the supersedeas bond. We further ORDER the court reporter to file, within ten days from the date
of this order, the reporter’s record of the hearing held on December 1, 2016, including any
related exhibits.


                                                     _________________________________
                                                     Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of December, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court